DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 2/22/2021. Claims 1-16 are pending and considered below.

Response to Arguments
Regarding the nonstatutory double patenting rejection of claims 5 and 12 as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,446,031, Applicant has amended independent claims 1 and 11  to include new limitations and has written original independent claim 1 and dependent claim 5 as a new independent claim 16. The nonstatutory double patenting rejection of amended claims 5 and 12 is withdrawn due to the new limitations in the independent claims from which they depend. New independent claim 16 is rejected as being unpatentable over claim 1 of U.S. Patent No. 10,446,031 for the same reasons original claim 5 was rejected.
Regarding Applicant’s objection to the interpretation of “driver input filtering unit”, Examiner has amended the interpretation to: “driver input filtering unit” is a processor for blocking vehicle control input by the driver, as disclosed in applicant’s specification, paragraphs [0091-0094] (PGPub) and FIG. 1, driver input filtering unit-150.
Regarding applicant’s objection to the interpretation of “communication unit”, the broad interpretation as a mobile communication device reflects applicant’s specification, paragraph [0089] and FIG. 1, communication unit-130.
Regarding the rejection of claims 2 and 8-10 under 35 U.S.C. 112(b), Applicant has amended the claims to correct the issues. Therefore, the 35 U.S.C. 112(b) rejection of claims 2 and 8-10 is withdrawn.
Regarding the claims rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzl et al. (DE 10 2013 016436), Applicant has amended independent claim 1 to include “wherein the acquired data includes that the driver is not available after a controlled lane keeping function is performed and a hazard is detected”. Applicant has amended independent claim 11 to include “wherein the criterion includes that the driver is not available after a controlled lane keeping function is performed”. Applicant argued that these new limitations are not disclosed by Danzl. Examiner disagrees. Danzl discloses a system of autonomous or semi-autonomous guidance of a motor vehicle based on driver and environment conditions. Paragraph [0029] of Danzl indicates that a vehicle may be returned to driver control if, during autonomous or semi-autonomous operation, the driver awakens or is otherwise made capable of guiding the motor vehicle. Vehicle guidance is passed back to the driver from autonomous longitudinal and lateral guidance (lane keeping) when a predetermined return delivery condition is met (paragraph [0029]). Autonomous parking should take place when a driver is not able or willing to take over the vehicle guidance from a driver assistance system (lane keeping) (paragraph [0032]). Claims 1-4, 6-11 and 13-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzl et al. (DE 10 2013 016436).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,446,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the control unit configured to determine a driving control for the vehicle of U.S. Patent No. 10,446,031 is equivalent to the at least one processor configured to determine whether to take over a driving control of the vehicle of the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“driver input filtering unit” is a processor for blocking vehicle control input by the driver, as disclosed in applicant’s specification, paragraphs [0091-0094] (PGPub) and FIG. 1, driver input filtering unit-150; and
“communication unit” is a mobile communication device, as disclosed in applicant’s specification, paragraph [0089] and FIG. 1, communication unit-130.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to include the limitation “wherein the acquired data includes that the driver is not available after a controlled lane keeping function is performed and a hazard is detected”. This limitation is not disclosed in applicant’s specification.
Claims 2-10 depend on claim 1.
Regarding claim 11, claim 11 has been amended to include the limitation “wherein the criterion includes that the driver is not available after a controlled lane keeping function is performed ”. This limitation is not disclosed in applicant’s specification.
Claims 12-15 depend on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzl et al. (DE 10 2013 016436, hereinafter Danzl).
Regarding claim 1, Danzl discloses:
a driver monitoring sensor configured to monitor a driver (paragraphs [0042-0043] and FIG. 6, driver condition detecting means-27,28);
an external environment monitoring sensor configured to monitor an external environment of a vehicle (paragraphs [0045-0046] and FIG. 6, camera-31);
a driver input filtering unit configured to filter a vehicle control input from the driver (paragraphs [0028-0029] and FIG. 6, safety system-26, and controller-34);
at least one processor connected to the driver monitoring sensor, the external environment monitoring sensor, and the driver input filtering unit, the at least one processor configured to: (paragraph [0075] and FIG. 6, motor vehicle-1, safety system-26, driver condition detecting means-27,28, camera-31, motor-33, controller-34, brakes-35, and automatic transmission-36);
determine criterion based on data acquired from the driver monitoring sensor and the external environment monitoring sensor (paragraphs [0043-0048]);
wherein the acquired data includes that the driver is not available after a controlled lane keeping function is performed and a hazard is detected (paragraphs [0029], predetermined return delivery condition is met during the autonomous longitudinal and lateral guidance of the motor vehicle; 
determine whether to take over a driving control of the vehicle in response to the data acquired from the driver monitoring sensor and the external environment monitoring sensor meeting the criterion (paragraphs [0043-0048]); and
perform autonomous driving to move the vehicle to a safe area in response to determining to take over the driving control from the driver (paragraphs [0051-0054] and FIG. 6, motor vehicle-1, safety system-26, motor-33, controller-34, brakes-35, and automatic transmission-36).
Regarding claim 2, Danzl further discloses:
wherein the at least one processor is configured to: (paragraph [0075] and FIG.  6, safety system-26, and controller-34);
estimate an availability of the driver based on the data acquired from the driver monitoring sensor (paragraph [0010]);
estimate a traffic hazard based on the data acquired from the external environment monitoring sensor (paragraphs [0012-0017]); and
determine to take over the driving control based on the estimated driver availability and traffic hazard (paragraphs [0018-0021]).
Regarding claim 3, Danzl further discloses:
wherein the at least one processor determines to take over the driving control from the driver in response to determining that the vehicle is in immediate hazard situation and that no response is detected from the driver (paragraph [0028]).
Regarding claim 4, Danzl further discloses:
wherein the at least one processor is configured to perform autonomous driving to get out of the immediate hazard situation (paragraphs [0031-0032]).
Regarding claim 6, Danzl further discloses:
wherein the at least one processor is configured to operate a hazard lamp of the vehicle in response to performing the autonomous driving (paragraphs [0028] and [0033]).
Regarding claim 7, Danzl further discloses:
wherein the at least one processor is configured to transmit a signal requesting for emergency assistance through a communication unit, in response to performing autonomous driving to move the vehicle to the safe area (paragraphs [0026] and [0050]).
Regarding claim 8, Danzl further discloses:
wherein the at least one processor (paragraph [0075] and FIG. 6, safety system-26, and controller-34);
performs the autonomous driving (paragraphs [0051-0054]); and
based on the data acquired from the external environment monitoring sensor (paragraphs [0045-0046] and FIG. 6, camera-31).
Regarding claim 9, Danzl further discloses:
wherein the driver monitoring sensor comprises: at least one interior camera for filming the driver, a steering wheel angle sensor, an accelerator pedal sensor, and a brake pedal sensor (paragraphs [0042-0043]).
Regarding claim 10, Danzl further discloses:
wherein the external environment monitoring sensor comprises: at least one exterior camera, radar, and ultrasonic sensor, configured to detect an outside environment of the vehicle (paragraph [0045] and FIG. 6, camera-31).
Regarding claim 11, Danzl further discloses:
monitoring, using sensors, a driver (paragraphs [0042-0043] and FIG. 6, driver condition detecting means-27,28);

estimating, by at least one processor (paragraph [0075] and FIG.  6, safety system-26, and controller-34);
a driver availability and traffic hazard based on data acquired from monitoring the driver and the external environment (paragraphs [0010] and [0012-0017]);
determining, by the at least one processor (paragraph [0075] and FIG.  6, safety system-26, and controller-34);
criterion based on the estimated driver availability and traffic hazard (paragraphs [0043-0048]);
wherein the criterion includes that the driver is not available after a controlled lane keeping function is performed (paragraphs [0029], predetermined return delivery condition is met during the autonomous longitudinal and lateral guidance of the motor vehicle; and [0032], a driver is not able or willing to take over the vehicle guidance from a driver assistance system);
determining, by the at least one processor (paragraph [0075] and FIG.  6, safety system-26, and controller-34);
whether to take over a driving control of the vehicle in response to the estimated driver availability and traffic hazard meeting the criterion (paragraphs [0043-0048]); 
performing, by the at least one processor (paragraph [0075] and FIG.  6, safety system-26, and controller-34); and
autonomous driving to move the vehicle to a safe area, in response to determining to take over the driving control from the driver (paragraphs [0051-0054] and FIG. 6, motor vehicle-1, safety system-26, motor-33, controller-34, brakes-35, and automatic transmission-36).



Regarding claim 13, Danzl further discloses:
transmitting, by the at least one processor, a signal for requesting an emergency assistance through a communication unit, in response to the performing of the autonomous driving to move the vehicle to the safe area (paragraphs [0026] and [0050]).
Regarding claim 14, Danzl further discloses:
wherein the monitoring, using the sensors, of the driver and the external environment comprises: monitoring at least one of physical feature, posture, and control intention of the driver (paragraph [0042], the sitting position, a blink of the driver, the pupil movement and the use of controls, especially the steering are detected).
Regarding claim 15, Danzl further discloses:
wherein the monitoring, using the sensors, of the driver and the external environment comprises: monitoring at least one of road and traffic environment outside of the vehicle (paragraphs [0016-0017] and [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667